UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03931 CLIPPER FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2013 Date of reporting period: June 30, 2013 ITEM 1. REPORT TO STOCKHOLDERS CLIPPER FUNDSM Cautionary Statement Davis Advisors is committed to communicating with our investment partners as candidly as possible because we believe our investors benefit from understanding our investment philosophy and approach. Our views and opinions regarding the investment prospects of our portfolio holdings include “forward looking statements” which may or may not be accurate over the long term. While we believe we have a reasonable basis for our appraisals and we have confidence in our opinions, actual results may differ materially from those we anticipate. These opinions are current as of the date of this report but are subject to change. The information provided in this report should not be considered a recommendation to buy, sell, or hold any particular security. You can identify forward looking statements by words like “believe,” “expect,” “anticipate,” or similar expressions when discussing prospects for particular portfolio holdings and/or of the Fund. We cannot assure future results and achievements. You should not place undue reliance on forward looking statements, which speak only as of the date of this report. We disclaim any obligation to update or alter any forward looking statements, whether as a result of new information, future events, or otherwise. This material must be preceded or accompanied by a prospectus. Please read the prospectus carefully for a discussion of investment objectives, risks, fees, and expenses. Current performance may be lower or higher than the performance quoted herein. You may obtain a current copy of the Fund’s Prospectus or more current performance information by calling Investor Services at 1-800-432-2504 or on Clipper Fund’s website (www.clipperfund.com). CLIPPER FUNDSM Table of Contents Shareholder Letter 2 Management’s Discussion of Fund Performance 11 Fund Overview 13 Expense Example 14 Schedule of Investments 15 Statement of Assets and Liabilities 18 Statement of Operations 19 Statements of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 26 Director Approval of Advisory Agreements 27 Privacy Notice and Householding 29 Directors and Officers 30 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Clipper Fund Prospectus, which contains more information about investment strategies, risks, fees, and expenses. Please read the prospectus carefully before investing or sending money. Shares of Clipper Fund are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund. A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-432-2504, (ii) on the Fund’s website at www.clipperfund.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-432-2504, (ii) on the Fund’s website at www.clipperfund.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-432-2504, on the Fund’s website at www.clipperfund.com, and on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. CLIPPER FUNDSM Shareholder Letter The chart below summarizes results through June 30, 2013 for Clipper Fund. As managers of and investors in Clipper Fund, my partner Ken Charles Feinberg, our colleagues and I have two objectives: to earn a satisfactory absolute investment return and to generate relative results in excess of the S&P 500® Index. Since we were entrusted with the management of Clipper on January 1, 2006, the Fund has generated an absolute annual return of 2.8% or a cumulative return of 23%.1While we do not consider this result satisfactory, the fact this period included the financial crisis of 2007-2008 and the Great Recession that followed provides some perspective. Although shorter periods signify less, absolute returns have improved steadily over the last five years. In fact, over the last four years, Clipper Fund has generated a remarkably high absolute return of more than 18% per year after all expenses. On a relative basis, the picture is similar. We have lagged the Index since being entrusted with management, a result that also falls short of our goal. However, in recent periods our relative results have generally improved. For example, during the last four years in which absolute returns were more than 18% per year, our relative results have exceeded the S&P 500® Index by more than 1% per year. Make no mistake, however, we still have ground to make up. With more than $90 million of our own money invested in Clipper Fund alongside shareholders, we, our colleagues and our families have ridden through the difficult periods and are fully committed to building on the improved results of more recent periods.2 Average Annual Total Returns as of June 30, 2013 1 Year 3 Years 5 Years 10 Years Since Inception (2/29/84) Clipper Fund 24.72% 16.92% 6.34% 3.94% 11.56% S&P 500® Index 20.60% 18.45% 7.01% 7.30% 10.94% The performance presented represents past performance and is not a guarantee of future results. Total return assumes reinvestment of dividends and capital gain distributions. Investment return and principal value will vary so that, when redeemed, an investor’s shares may be worth more or less than their original cost. The total annual operating expense ratio as of the most recent prospectus was 0.75%. The total annual operating expense ratio may vary in future years. Current performance may be higher or lower than the performance quoted. For most recent month-end performance, visit clipperfund.com or call 800-432-2504. The Fund received favorable class action settlements from companies that it no longer owns. These settlements had a material impact on the investment performance of the Fund in 2009 and 2013. These were one-time events that are unlikely to be repeated. Clipper Fund was managed from inception, February 29, 1984, until December 31, 2005 by another Adviser. Davis Selected Advisers, L.P. took over management of the Fund on January 1, 2006. In preparing these reports for shareholders, our goal is to provide the information we would want if our positions were reversed. In times when results were disappointing, our first priority was to provide an accounting, explanation and context for the Fund’s performance. Consequently, we spent a great deal of time looking backward. For example, in 2011 we provided detailed data showing that while periods of underperformance are maddening, such stretches are “not unprecedented for us as managers, unexpected in comparison with other managers we admire, or unusual in Clipper Fund’s own history.” In other reports, we quoted legendary investor Bob Kirby who observed, “The basic question facing us is whether it’s possible for a superior investment manager to…(suffer through periods of underperformance.) The assumption widely held is ‘no.’ Yet if you look at the records, it is not only possible, it is inevitable.” More recently, we quantified Bob’s observation by examining the records of the best performing managers of the last decade, noting that 96% of them This report includes candid statements and observations regarding investment strategies, individual securities, and economic and market conditions; however, there is no guarantee that these statements, opinions or forecasts will prove to be correct. Equity markets are volatile and an investor may lose money.Past performance is not a guarantee of future results. 1 Past performance is not a guarantee of future results. 2 As of June 30, 2013. Not a part of Semi-Annual Report to Fund shareholders 2 CLIPPER FUNDSM Shareholder Letter – (Continued) underperformed for at least a rolling three year stretch and 83% underperformed for at least a rolling five year stretch during their decade of outperformance.3 With improving results, it now may be more useful and informative to turn to the future with an emphasis on providing the facts and data that give us confidence returns should continue to be satisfactory. At the most fundamental level, we believe the Fund’s results will be driven by the performance of the underlying businesses we own. In a 1994 lecture, Charlie Munger, vice chairman of Berkshire Hathaway, described this dynamic by saying, “Over the long term, it is hard for a stock to earn a much better return than the business which underlies it earns. If the business earns 6% on capital over 40 years and you hold it for that 40 years, you’re not going to make much different than a 6% return. …Conversely, if a business earns 18% on capital over 20 or 30 years…you’ll end up with one hell of a result.” As a result, in this report, we thought it might be helpful to dive deeply into the investment rationale for some of the specific businesses we own. For Clipper Fund, this discussion must begin with the ABCs or more specifically American Express, Berkshire Hathaway and Costco, as these three investments are our largest and make up almost one-third of the total Portfolio.4 Thus, their prospects are critical to the Fund’s outlook. Legendary manager Peter Lynch used to argue investors should be able to describe their rationale for owning a business in two minutes or less. While such an exercise risks being superficial, a concise investment summary is a useful discipline and may be helpful in explaining our confidence in Clipper’s prospects. At Davis Advisors, our research and evaluation process involves many steps and considerations. But, in the spirit of Peter Lynch, it can be roughly boiled down to three words: business, people and price. Our goal is to own good businesses (which we define based on such characteristics as return on equity, competitive advantages and growth prospects) run by capable, shareholder-oriented people (whom we identify based on such factors as past record, alignment of incentives, candor, and long-term focus) and selling at reasonable prices (which we calculate based on such factors as adjusted enterprise value, owner earnings and incremental returns on equity). Permeating this entire process is a thorough consideration of the risks facing all aspects of the business. In the pages that follow, we will do our best to provide a “two minute drill” that covers each of these factors for our three largest holdings. These descriptions include opinions as well as facts and although we have been long-term holders of each, our opinion as well as the facts described below can change. Our goal is not to provide a sales pitch or an encyclopedia of data and documentation but to give our shareholders a broader understanding of our investment process and a better sense of some of the individual businesses that make up Clipper Fund. We would also caution that the price of each of these businesses has risen quite sharply in recent periods and we have not added to our positions at current prices.Finally, we would also note that we trim positions from time to time in order to fund redemptions. Our largest position is American Express. In terms of business, American Express has a unique business model that combines one of the strongest brands in financial services with ownership of the underlying payment network.The company’s strong brand, which stands for high-quality service, success and prestige, attracts affluent credit and charge cardholders who spent an average of $15,700 per primary card in 2012, or about four times the level of Visa and MasterCard credit cardholders.American Express reinforces this higher spending with best-in-class customer service and its leading cardholder rewards program, creating a virtuous circle of strong customer satisfaction, higher share of wallet per customer, and lower customer turnover. In reviewing the company’s competitive advantages, we should start with the obvious observation that using charge cards and credit cards is vastly superior to using cash and checks in terms of convenience, safety and record keeping and thus cards 3 Source: Davis Advisors. 151 managers from eVestment Alliance’s large cap universe whose 10-year average annualized performance ranked in the top quartile from January 1, 2003 – December 31, 2012. Percentages represent the portion of those managers whose performance fell to the bottom half of their peer group for at least one three-year or five-year period, respectively. Past performance is not a guarantee of future results. 4 Individual securities are discussed in this piece. While we believe we have a reasonable basis for our appraisals and we have confidence in our opinions, actual results may differ materially from those we anticipate. The return of a security to the Fund will vary based on weighting and timing of purchase. This is not a recommendation to buy, sell or hold any specific security.Past performance is not a guarantee of future results. Not a part of Semi-Annual Report to Fund shareholders 3 CLIPPER FUNDSM Shareholder Letter – (Continued) should continue to gain market share from cash and checks for years to come. As noted above, American Express is not the only option within the card industry. However, although the company is often compared to Visa and MasterCard, it has a number of key differences that we view as competitive advantages. Chief among these are the American Express brand and the higher spending patterns of its wealthy consumer, corporate and small business cardholders. Because American Express customers spend more, merchants are willing to pay the company a higher fee. Furthermore, because American Express is primarily a charge card, rather than a credit card, it is far less reliant on consumer lending for revenue and profits than typical card issuers.For example, the company generates almost four times as much revenue through transaction or interchange fees from merchants ($18 billion) as it does from lending to cardholders ($4.6 billion of net interest income before $2 billion in charge-offs).Cardholder rewards are a key enticement for customers, and with $6.3 billion allocated to rewards in 2012 American Express has the largest program in the industry. In terms of growth, if the company maintains its appeal and usefulness for consumers over time, per-card spending and transaction fees should increase with disposable income as should market share gains from cash and checks. Because theInternet does not accept cash, the high growth of Internet commerce provides an additional tailwind.The total amount spent by American Express cardholders, or “billed business,” has increased from $124 billion in 1993 to $888 billion in 2012, an increase of seven times in 19 years, or almost 12% per year.International billed business has almost doubled since 2006 and now accounts for $313 billion or 35% of the total, up from 30% then. Finally, because its payment network is wholly owned, American Express largely avoids sharing its transaction fees with others. This closed loop allows the company to generate significantly greater revenue per transaction dollar than the networks of its competitors Visa and MasterCard, whose interchange fees are shared with issuing banks and other payment processors.Full control over the payment network should also lead to better customer insight over time, perhaps enhancing targeted customer offers and driving higher spending per card. Turning to people, Ken Chenault (age 62) has been CEO for 12 years, and we give him high marks. Working closely with his predecessor Harvey Golub, Mr. Chenault helped refocus the company on the core charge/credit card business while spinning off the financial advisors business (Ameriprise) in 2005 and other unrelated businesses before that. Since becoming CEO he has repeatedly lowered the cost structure of the business, including cutting costs in the corporate and retail travel business in late 2012 with a goal of reinvesting at least half the savings in the card business.President Ed Gilligan (age 53), Mr. Chenault’s likely successor, also has had a long and distinguished career at the Company, having joined in 1980 and previously run the travel, international and corporate services divisions.In addition to the fact this team has done a good job managing their business, they also deserve praise for avoiding both large acquisitions and, to use another excellent term coined by Peter Lynch, “diworsification.” Finally, we commend this team for maintaining generally sensible compensation practices and exercising unusual restraint in the granting of large amounts of dilutive equity compensation. Turning now to price, American Express trades at approximately 14 times our 2013 estimate of owner earnings, what an owner of the entire business could distribute or choose to reinvest on a discretionary basis.Put differently, purchased at today’s price, the company generates about a 7% earnings yield. The dividend yield is 1.2%.The company’s return on equity has consistently been above 20%, and the company generates substantial discretionary free cash flow that can be returned to shareholders, often in the form of share repurchases and dividends.The number of shares outstanding has declined 24% since 1993, a decrease of about 1.5% per year.More recently, shares outstanding at year-end 2012 were down 4.2% from year-end 2011, and we expect the trend of higher share repurchases to continue in 2013.At the same time, the dividend has increased from $0.33 per share a year in 1993 to $0.80 per share a year, an increase of 2.4 times or 5% per year. The potential capital returns are enabled by a very strong capital position, with a Tier 1 capital ratio of 11.9%. Finally, and most important, we should discuss our view of the major risks facing this wonderful business.Chief among these is the possibility of the company losing its consumer relevancy in terms of convenience, brand, service, or the value proposition (rewards).Although such a decline can happen slowly or quickly, we are reassured that management continues to plough money into marketing and cardholder rewards rather than “milk” the business for short-term earnings. A second critical risk lies in the possibility of a dramatic upheaval in the payments industry, likely enabled by Internet technology. In considering this possibility, we note that a number of small and larger companies have attempted to break into the electronic payments industry, but so far PayPal is the only clear success story.Others, such as Square, actually have expanded the reach of the industry by allowing smaller merchants to accept cards.In addressing this risk, the company has also made a number of small acquisitions of new technologies, which might be viewed as a type of R&D expense. A third major risk is that the Not a part of Semi-Annual Report to Fund shareholders 4 CLIPPER FUNDSM Shareholder Letter – (Continued) economics of American Express’s existing business could be slowly eroded as other card issuers pursue the same transaction-based (rather than lending-based) customers.JPMorgan Chase has been a particularly determined competitor in the affluent customer segment, with aggressive marketing and rewards programs.For example in its most recent financial statements, JPMorgan indicates that its total payment volume and customer spending per card are almost as large as American Express’s U.S. retail card business.While this trend must be watched closely, we feel management is doing a good job meeting these competitive challenges. For example, since 1999 American Express has grown its share of U.S. credit card purchases from 20% to 26%, a meaningful increase in market share in 13 years.Next, we must always consider the actions of regulators. Retailers are not forced to accept American Express cards, but they often complain to regulators and legislators about the fees they pay. Although this is a more modest risk today than a few years ago, it could become an issue again at some point.Finally, we must consider the possibility of American Express making a large, dilutive acquisition. Despite overwhelming data indicating that such acquisitions rarely create value, we are continually surprised by how often companies are tempted by the siren song of investment bankers. Fortunately, we consider this risk a remote one under current management. Our next largest position is Berkshire Hathaway. Starting with business, so much has been written about this wonderful company that it is hard to believe it could still be misunderstood. Yet, it is still common to hear the company described as a financial conglomerate or some sort of investment company. We feel the best way to think of Berkshire Hathaway is as a diverse collection of first-rate companies acquired by two great investors as “permanent” holdings. Although its three insurance operations, GEICO, National Indemnity and Gen Re, remain hugely important (providing about $1.6 billion of underwriting income and $73 billion of “float” or cost-free money held by Berkshire on behalf of policyholders), Berkshire’s business mix has changed significantly over the years. For example, it may be surprising to note over the past six years alone the share of earnings from Berkshire’s industrial and manufacturing operations such as the Burlington Northern railroad, MidAmerican Energy and Marmon Grouphas grown from 35% to 65% of earnings. In fact, in 2012, Berkshire’s five largest noninsurance operations produced about $10 billion of pretax profits. Anyone interested in gaining a deeper understanding of both Berkshire Hathaway’s operations and business in general will find no better textbook than the company’s first-rate annual reports. They are required reading at our firm and we simply cannot recommend them highly enough. (These reports are available online at www.berkshirehathaway.com). Although quantifying the competitive advantages of this unique company is difficult, the advantages are real and in our view quite durable. Chief among them is one of the strongest and most exceptional corporate cultures in the world. However, because financial statements have no line item placing a value on a company’s culture, analysts and commentators tend to disregard it. Berkshire’s culture is based on stewardship, integrity, candor, and above all rationality. Although intangible, this culture is an enormous competitive advantage. Beyond this unique culture other advantages relate to the company’s tremendous financial strength. The combination of liquidity, conservatism and risk management make Berkshire perhaps the safest company in the world in terms of creditworthiness. Other advantages relate to the “moats” surrounding the individual subsidiary businesses, such as at GEICO’s brand and low cost structure or Burlington Northern’s 32,500 miles of track. To end with a final intangible, Berkshire’s reputation attracts potential sellers of solid businesses, although we recognize this may diminish when present management retires (see risks below). Berkshire’s business is so closely associated with its people that considering management separately hardly makes sense. The record of value creation at Berkshire Hathaway is unparalleled. From the time current management took control of a failing New England textile mill nearly a half century ago, the company’s shareholders’ equity or book value per share has compounded at a stunning 19.7% per year, turning $1 invested at that time into almost $5,000 today. Though difficult to compute precisely, the company’s intrinsic value has grown even faster than book value. Both CEO Warren Buffett and his longtime partner Charlie Munger are true exemplars of business acumen, fiduciary duty and management excellence. We expect these characteristics to persist in Berkshire’s management beyond their retirement. While incremental returns are certain to be lower in the future, they should remain satisfactory, especially now that the company’s focus is more heavily weighted to reinvesting internally where returns are well understood and more predictable. Berkshire has several worthy successors (see the discussion of risks below), and we are comfortable that present management will choose wisely. In terms of price, we estimate Berkshire is trading at a modest discount to our assessment of intrinsic value. More important, we believe Berkshire’s intrinsic value is reasonably likely to grow at a rate of 7% to 9% annually on average and over time. Adding to this growth is the likelihood of the company initiating both a dividend and continuing its opportunistic share repurchase program. We would expect this growth on a per share basis to be above average over the long term when Not a part of Semi-Annual Report to Fund shareholders 5 CLIPPER FUNDSM Shareholder Letter – (Continued) compared to other Fortune 500 companies. Furthermore, when we take into account the company’s financial strength as well as the fact that it was able to grow its book value nearly 9% per year over the last six years despite the turmoil in the economy and capital markets, we consider Berkshire to be a far less risky investment than average. Finally, though size will eventually act as an anchor, the company’s growth could surprise on the upside if the economy accelerates. Alternatively, while another recession would slow growth in book value, it would likely increase acquisition opportunities. Despite Berkshire’s wonderful record, our focus must be on the future not the past.Because both Mr. Buffett and Mr. Munger are octogenarians, their terrific record is less relevant than the important question of succession, which we consider the most important risk facing shareholders. Happily, this is a topic about which current management has been both transparent and thoughtful. In more than 25 years of studying companies, we cannot think of a single company where management has been so dedicated to making the job of their successors as easy as possible. In this way, Mr. Buffett seems to be following the advice he famously stated that investors should want “to buy stock in businesses that are so wonderful that an idiot can run them. Because sooner or later, one will.” While the chances of an idiot running Berkshire in the next 20 years are near zero, no one can do the job as capably as Mr. Buffett. Recognizing this, current management has worked with the board to put a plan in place that reduces the brilliance and breadth of capabilities required at the top in order for shareholders to earn a satisfactory return in the decades ahead. For example, the board has chosen to divide Mr. Buffett’s key responsibilities. One person will serve as CEO, in charge of managing overall risk as well as evaluating the results, spending plans and managers at Berkshire’s many operating subsidiaries. A second individual(s) will be in charge of the company’s large investment portfolio. A third will serve as an independent, nonexecutive chairman of the board charged with ensuring the CEO never moves in a direction that would jeopardize Berkshire’s stewardship culture and the bond of trust with shareholders, which has been painstakingly built over nearly five decades. The company has outstanding candidates to serve in each of these roles and, having met a number of Berkshire managers over the years, we consider this risk thoughtfully addressed.One other risk that bears mention comes from the fact that a meaningful percentage of the company’s value now resides in entities such as the railroad and regional utilities, which are subject to significant regulation. Historically, the company has maintained excellent relationships with regulators but there is no question that the costs of becoming a regulatory target are much larger now than in the past. Our third largest holding is Costco, a membership-based store operator primarily retailing grocery and general merchandise. In terms of business, Costco is a large retailer based in the United States and the seventh largest in the world with more than $100 billion in sales, 630 stores and approaching 40 million paying members. Costco’s wholehearted dedication to offering customers extreme value is a key competitive advantage.Costco continually invests in maintaining sharply discounted prices, high service levels and merchandising that creates a treasure hunt shopping experience. Kirkland Signature, Costco’s private label brand, is a valuable asset that now accounts fornearly one quarter of sales.Costco’s sales per foot are unparalleled at approximately $1,200 annually as compared to about $450 at Wal-Mart.Yet, merchandise margins are less than 1% as Costco generates gross product margins of approximately 10%, less than half the margins generated by Amazon, Wal-Mart and Target.What this means is the average item for sale at Costco is priced at only 10% above their cost, a significantly lower markup than at any other retailer.Costco accomplishes this with a combination of very low overall expenses (despite paying their workers more than Wal-Mart), large average sales per transaction (it is hard to find anyone who can walk out of a Costco having spent less than $200!), high inventory turnover of 12 to 13 times annually, and generally low required capital per dollar of sales compared to its competitors.Although analysts are sometimes critical of Costco’s low margins, we consider thema sign of quality and durability, not weakness.Just as important, membership fees represent roughly three-quarters of Costco’s profit, giving the company a profit motive that differentiates it from most of its peers.Costco’s consumer value proposition also travels well abroad, unlike most U.S. retail sales models.International operations account for more than 40% of operating profit and the company is on track to at least double the overseas store count over the next 10 to 15 years.International store margins commonly exceed 4%, roughly double U.S. levels, meaning that the faster growth of international sales should be accretive to overall margins. In terms of people, Costco’s management is unquestionably ethical, extraordinarily competent, focused on the long term, and highly rational. Just as important, the company recently completed a seamless transition from legendary CEO Jim Sinegalto Craig Jelinek, who joined the company in 1984 and is deeply grounded in Costco’s culture.He has a track record of consistent execution and understands Costco’s differentiated strategy well.The company’s compensation practices are rational and modest. Not a part of Semi-Annual Report to Fund shareholders 6 CLIPPER FUNDSM Shareholder Letter – (Continued) At a share price of $111, Costco has a $48 billion enterprise value, with a pristine balance sheet, and trades at approximately 20 times estimated fiscal year 2014 owner earnings with an expected dividend yield of 1.1%. While we recognize thatCostco shares are not cheap and have in fact trimmed some, we think they are appropriately priced given its solid cash generation, its industry leadership position, and the fact it is not overly subject to technological change. Growth and peak margins are not big concerns, and Costco is set on a path to reinvest retained capital at its historical rates for the foreseeable future.Double-digit earnings growth is not hard to envision and suggests Costco’s valuation multiple could decline by roughly two multiple points annually as Costco compounds.For the last five years, the company has returned nearly 100% of free cash flow to shareholders with one-third going to share buybacks and two-thirds to dividends. Aside from the risks that come from a higher than average valuation, Costco’s primary risk is that it is in a fiercely competitive industry. The old adage says that “retail is detail,” requiring successful companies to do thousands of tiny things a little better than everyone else. Costco has done so for nearly 30 years but past success is no guarantee. In addition, Internet commerce in general and Amazon in particular, have made great inroads and there can be no question that items customers once would have purchased at Costco are now purchased from the Internet. Both these risks bear watching. We hope this more in-depth discussion of our largest holdings provides a deeper insight into both our investment discipline and our optimism about the Fund’s future prospects. While we could go on for many more pages about every aspect of these companies, the bottom line is that the combination of good businesses run by value-creating managers selling at reasonable prices should lead to satisfactory investment returns over time. Although we must constantly learn from mistakes and adapt to a changing world, we are convinced the proven investment approach that has served us well over the last four decades should serve us well in the decades ahead. Firm Update Despite record high markets, equity investment firms in general continue to face outflows as memories of the long bear market still haunt investors. For firms like ours that have gone through a period of lagging relative results and that specialize in fundamental research and active portfolio management, this trend of outflows is exacerbated by the relative popularity of passive index funds and exchange-traded funds (ETFs). Because these trends could continue for some time, it may be helpful to provide some perspective on how our firm is positioned and prepared. One advantage of having a long history in the investment business is the recognition that stock markets, investment styles, and client interest all go through significant cycles. As a result, we have long recognized one of the great dangers in good times is to forget that hard times will surely follow. All too often, we have seen investment firms overexpand when assets are pouring in only to find themselves closing offices and trying to cut costs when the cycle reverses. Such distractions can pull managers away from their investment focus and thus detract from client returns. As a result, we are and always have been privately owned, frugal, singularly focused, and well capitalized. Consequently, clients can rest assured that we have never made changes in our investment team or research resources because of reduced assets under management. This commitment is underscored by the very large investment that we, our colleagues and our families have side by side with our clients in the funds we manage. Remaining focused on investment returns is job number one, two and three at our firm, regardless of where we are in the investment management cycle. In 1886, Collis Potter Huntington founded Newport News Shipbuilding with the mission statement, “We shall build good ships here. At a profit if we can. At a loss if we must. But always good ships.” To paraphrase Mr. Huntington, at Davis Advisors, we will generate the best investment returns we can. With a large client base if possible. Or a small client base if necessary. But always the best investment returns we can. Conclusion Over the last several years, we have used these reports to provide an accounting and explanation of past results. We pointed to past periods of underperformance in our own history, we studied the records of other successful investment managers and we presented data indicating the value of the companies that make up Clipper Fund had grown despite years of lagging stock prices. In light of improved recent results, we thought it might be more useful in this report to present the investment rationale and specific characteristics of our largest investments in order to help investors understand why we believe that Clipper Fund is well positioned for the future and that results should be satisfactory on both an absolute and a relative basis. Missouri is famously nicknamed The Show-Me State. In our view, Clipper is now a “show-me fund.” If we are correct in our analyses, then the numbers we report in the future should speak for themselves. Not a part of Semi-Annual Report to Fund shareholders 7 CLIPPER FUNDSM Shareholder Letter – (Continued) As always, we would like to end by thanking our colleagues. Ken and I believe unequivocally we have the best research team we have ever had. We have come through a gauntlet together and look to the future with resolve and optimism. Although we are a team first, we still must single out our longtime colleague Danton Goei. In the fifteen years we have worked together, his insights have meaningfully contributed to our returns and his character has meaningfully contributed to our firm. We are deeply grateful to the shareholders who came through this difficult period with us. We are mindful of the trust you have placed in our firm and we are committed to building on these improved returns in the years ahead. Thank you. Sincerely, Christopher C. Davis Kenneth Charles Feinberg President & Portfolio Manager
